IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                        AT JACKSON                     FILED
                                                                      December 21, 1998
ROBERT LEE TAYLOR,                          )
                                                                 Cecil Crowson, Jr.
                                            )                     Appellate C ourt Clerk
       Petitioner,                          ) C. C. A. NO. 02C01-9808-CC-00239
                                            )
vs.                                         ) LAKE COUNTY
                                            )
STATE OF TENNESSEE,                         ) No. 98-7823
                                            )
       Respondent.                          )



                                          ORDER



              This matter is before the Court upon the state’s motion to affirm the trial

court judgment by order pursuant to Rule 20, Rules of the Court of Criminal Appeals.

This case represents an appeal from the denial of the petitioner’s petition for writ of

habeas corpus. The petitioner was convicted of first degree murder in August 1982.

On July 21, 1998, the petitioner filed a petition for writ of habeas corpus challenging the

sufficiency of the first degree murder indictment returned in 1981. This Court recently

filed an order affirming the trial court’s denial of a similar petition for writ of habeas

corpus filed by the petitioner attacking the sufficiency of this very indictment. Robert

Lee Taylor v. State, No. 02C01-9701-CC-00019 (Tenn. Crim. App., November 3, 1997),

perm. to app. denied, (Tenn. November 24, 1997).



              The petitioner contends the indictment at issue is void because it fails to

contain the requisite mens rea of the charged offense. The indictment alleges the

petitioner “unlawfully, feloniously, wilfully, deliberately, premeditatedly and maliciously

did kill and murder [the victim].” At the time of the offense in this case, first degree

murder was defined as “[e]very murder perpetrated by means of poison, lying in wait, or

by other kind of willful, deliberate, malicious, and premeditated killing, or committed in

the perpetration of, or attempt to perpetrate, [one of the enumerated felonies, including

robbery].” T.C.A. § 39-2402 (1981 supp.). As we found in our previous order, the

indictment in this case satisfies constitutional and the then existing statutory
requirements. See Dykes v. Compton, -- S.W.2d -- (Tenn. 1998) (holding that the

analysis outlined in State v. Hill, 954 S.W.2d 725 (Tenn. 1997) applies with equal

relevance to crimes committed before 1989).



              Accordingly, for the reasons stated above, it is hereby ORDERED,

pursuant to Rule 20, Rules of the Court of Criminal Appeals, that the judgment of the

trial court dismissing the petition for writ of habeas corpus is affirmed. Costs of this

appeal shall be assessed against the state.




                                          _____________________________
                                          DAVID G. HAYES, JUDGE



                                          _____________________________
                                          PAUL G. SUMMERS, JUDGE



                                          _____________________________
                                          JOE G. RILEY, JUDGE




                                             2